Title: Thomas Jefferson’s Account with William & Reuben Mitchell, [ca. 31 December 1813]
From: Mitchell, William & Reuben (Lynchburg firm)
To: Jefferson, Thomas


          ca. 31 Dec. 1813 
          M. Thomas Jefferson
          In a/c with W. & R. Mitchell Dr
          
            
              1813
            
            
              May
              To Flour over drawn equeal 6¾ bus. Wheat
              7/6
              $8.43
            
            
              J 〃
              
              To Extra on
              141  Barrels Flour
              3/.
              70.50
            
            
              Decr
               31
              To Carriage
              44
              Bbls
              Flour
              to Richmond
              2/.
              14.67
            
            
              
               〃
              To ditto
              40
              〃
              〃
               〃
              〃
              13.33
            
            
              
               〃
              To ditto
              42
              〃
              〃
               〃
              〃
              14.00
            
            
            
              
              〃
              To ditto
              24
              〃
              〃
               〃
              〃
              8.00
            
            
              
               〃
              To Provisions furnished Boatmen
              
              33.29
            
            
              
               〃
              To 2³³⁄₆₀ Wheat over drawn
              
              1.70
            
            
              
               〃
              To Extra on 126 Barrels Flour
              3/.
              63.00
            
            
              
              
              
              Due W. & R. Mitchell
              
              $226.92
            
          
          Errs ExceptedW. & R. Mitchell
        